UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X                1/2/2020
                                                              :
 MARCOS CALCANO,                                              :
                                              Plaintiff,      :
                                                              :   19 Civ. 10060 (LGS)
                            -against-                         :
                                                              :         ORDER
 ADIDAS AMERICA, INC,                                         :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS the initial pretrial conference in this matter is scheduled for January 7, 2020;

        WHEREAS no significant issues were raised in the parties’ joint letter or proposed case

management plan (Dkt. Nos. 13-14). It is hereby

        ORDERED that the January 7, 2020, initial pretrial conference is cancelled. If the

parties believe that a conference would nevertheless be useful, they should inform the court

immediately so the conference can be reinstated. The case management plan and scheduling

order will issue in a separate order. The parties’ attention is particularly directed to the

provisions for periodic status letters, and the need for a pre-motion letter to avoid cancellation of

the final conference and setting of a trial date. It is further

        ORDERED that, if and when the parties are ready to proceed with a settlement

conference with the assigned Magistrate Judge or mediation in the Court’s mediation program,

they shall file a joint letter on ECF requesting a referral. The parties should be aware that the

Court does not extend the deadlines for fact and expert discovery absent compelling

circumstances. It is further

        ORDERED that, as noted in its pre-motion letter to the Court (Dkt. No. 9), Defendant

intends to file a motion to dismiss. Defendant shall file a letter, not exceeding three single-
spaced pages, citing the controlling authorities that Defendant contends would warrant granting

the motion, in accordance with the Court’s Individual Rules, by January 9, 2020. Plaintiff shall

respond by similar letter, in accordance with the Court’s Individual Rules, by January 16, 2020.



Dated: January 2, 2020
       New York, New York




                                                2
